Case 4:18-cv-06862-YGR Document 53-4 Filed 10/10/19 Page 1 of 5
Case 4:18-cv-06862-YGR Document 53-4 Filed 10/10/19 Page 2 of 5




                                                             STS0002316
Case 4:18-cv-06862-YGR Document 53-4 Filed 10/10/19 Page 3 of 5




                                                             STS0002317
Case 4:18-cv-06862-YGR Document 53-4 Filed 10/10/19 Page 4 of 5




                                                             STS0002318
Case 4:18-cv-06862-YGR Document 53-4 Filed 10/10/19 Page 5 of 5




                                                             STS0002319
